Citation Nr: 1702969	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for left knee patellofemoral syndrome, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for right knee patellofemoral syndrome, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued 10 percent disability ratings for each of the Veteran's knee disabilities.

The Veteran appeared at a hearing before the undersigned in March 2013.  A transcript of the hearing is of record.

This matter was previously before the Board in November 2013, when it was remanded to the Appeals Management Center (AMC) for further development.  


FINDINGS OF FACT

1.  The Veteran's left knee patellofemoral syndrome is manifested by symptoms approximating malunion of the tibia and fibula, with moderate knee disability characterized by painful limitation of motion, locking, buckling, swelling, abnormal gait and slight instability, without ankylosis or dislocation of the semilunar cartilage.  

2.  The Veteran's right knee patellofemoral syndrome is manifested by symptoms approximating malunion of the tibia and fibula, with moderate knee disability characterized by painful limitation of motion, locking, buckling, swelling, abnormal gait and slight instability, without ankylosis or dislocation of the semilunar cartilage.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for the service-connected left knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Code 5262 (2016).

2.  The criteria for a disability rating of 20 percent for the service-connected right knee patellofemoral syndrome have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Code 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify under the Veterans Claims Assistance Act of 2000 was satisfied by an April 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has complied with its duty to assist, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, post-service VA outpatient treatment records, VA examination reports, and lay statements from the Veteran and his wife.  There is no indication of relevant, outstanding records that would support the Veteran's claims. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

This case was remanded in November 2013 so that the Veteran could undergo a VA examination for his knees.  The Veteran was provided a VA examination in December 2013.  The December 2013 VA examination report is adequate for the purposes of adjudicating the Veteran's claim decided herein.  Specifically, the report reflects an opinion that is consistent with the other evidence of record following an examination and interview of the Veteran as well as reviews of the complete record.  The opinion is accompanied by a complete rationale.  The Board concludes that the December 2013 VA examination report is adequate, and, to that extent, the Board's November 2013 remand directives have been substantially completed with respect to the claim decided herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

During the March 2013 Board hearing, the undersigned VLJ explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (discussing Board duties under 38 C.F.R. § 3.103 (c)(2) (2016)).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing or in VA assistance in the development of the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Law and Regulations

Disability ratings are determined by applying the criteria in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 (2007).

Ratings

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

VA General Counsel has interpreted that, if a musculoskeletal disability is rated under a specific diagnostic code predicated upon limitation of motion - Diagnostic Code 5258, as applicable here, in that it contemplates limitation of motion in the form of joint "locking" (see Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee)) - assigning a separate rating under another diagnostic code that does not appear to involve limitation of motion (e.g., Diagnostic Code 5257) would not constitute pyramiding. See VAOPGCPREC 23-97, 9-98. 

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 
38 C.F.R. § 4.71, Plate II. In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 
38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees. 38 C.F.R. § 4.71a. Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2016).

Under Diagnostic Code 5256, disability ratings are assigned when ankylosis is present.  38 C.F.R. § 4.71a.  Diagnostic Codes 5258 and 5259 provide for disability ratings when semilunar cartilage is dislocated and/or removed and related symptoms are present.  Id.  Symptoms contemplated by Diagnostic Code 5258 include locking, pain, and effusion into the joint.  Finally, a 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified. Id.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. Id.

Patellofemoral syndrome in the Veteran's right and left knee is currently rated as 10 percent disabling for each knee under Diagnostic Code 5262 based on slight knee disabilities.  38 C.F.R. § 4.71a.

On November 4, 2008, the Veteran was seen at a VA medical center for a bilateral knee consult and to establish care.  During the consult, he complained of stiffness, cramps on exertion, and impaired gait due to instability in the knees.

In a January 2009 statement, the Veteran conveyed knee symptoms including pain and a decrease in mobility and range of function.  

The Veteran received a VA knee examination in April 2009.  Per the examination report, the Veteran complained of bilateral knee pain ranging from two to three out of ten on the pain scale.  There was occasional swelling of the left knee. There was occasional locking and giving out, and the knees were often painful and stiff in cold, humid, and rainy weather.  The Veteran further conveyed having daily flare-ups that resulted in a stabbing pain when kneeling or standing for a long time.

On VA examination in April 2009, both knees had zero to 140 degrees of flexion with pain at the end of motion on the left knee.  Both knees extended to zero degrees.  The examiner reported negative results for the balloon test, anterior and posterior drawer tests, and McMurray test.  No crepitus was found on palpation.  The VA examiner noted no additional loss of range of motion due to painful motion, weakness, impaired endurance, or incoordination.  X-rays of the knees showed no fractures or bony destructive changes, no effusion and no soft tissue abnormalities, as well as the tricompartmental spaces within normal limits. 

In the September 2009 Notice of Disagreement, the Veteran conveyed knee symptoms including giving out, locking up, falling, swelling, cold knees and legs, pain, crepitus, clicking, and popping.  The Veteran further explained that because sitting at work caused his knee to become stiff, more painful and cramp he had to get up and walk hourly.  He can no longer run, play sports, squat, kneel, dance, walk on sand, or walk long distances.  It is also difficult for him to get up off the floor. 

A November 2009 VA treatment record noted arthritis due to his bilateral patellofemoral syndrome and listed symptoms of stiffness, cramps, and impaired gait.  He opted to continue treatment with non-steroidals and braces.  

In an April 2011 statement the Veteran conveyed knee symptoms of weakened movement, excess fatigue, incoordination, painful motion, and decreased range of motion evidenced by his inability to do yard work, climb ladders, and play with his children.  He also stated that he walked with a limp. Lay statements from the Veteran's friends and family have conveyed similar symptoms.

In a July 2011 statement the Veteran reiterated many of his previous symptoms and further stated that his feet drag, he has to catch himself from falling, and he is very unstable which is evidenced by falling several times at home and work. 

A second VA knee examination was conducted in November 2011.  Again the Veteran advanced having increased knee pain, peaking at a ten out of ten on the pain scale for the left knee and nine out of ten on the pain scale for the right knee.  Further, the Veteran conveyed swelling at night.  

Upon examination range of motion testing reflected left knee extension to zero degrees and flexion to 140 degrees with pain at 140 degrees.  Right knee extension was found to 0 degrees and flexion to 130 degrees with pain at 130 degrees.  Clinical instability was not noted, although the Veteran reported constant use of braces.  Pain and swelling was noted in both knees as well as buckling flares with no injury.  X-ray and MRI studies showed normal knees.  There was no evidence of a tear, "no remarkable joint effusion," and "no significant" chondromalacia.

The Veteran was afforded a VA knee examination in January 2013.  Again the Veteran reported increased knee pain of between an eight and ten out of ten.  Further, the Veteran said he had knee swelling, giving out, and locking up.  

On examination, each knee had zero to 120 degrees of flexion with pain at zero degrees.  Both knees extended to zero degrees.  Repetitive use testing was not conducted due to pain.  Factors contributing to functional loss were less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

Bilateral muscle strength during knee flexion was 4/5, described as active movement against some resistance.  Bilateral muscle strength during knee extension was 3/5, described as active movement against gravity.  There was bilateral knee pain to palpation.  No clinical instability was noted.  While noting that arthritis had been documented in both knees in 2010, the examiner stated that radiographs did not reveal arthritis of the knees.  The examiner opined that the Veteran's limp may be causing muscle issues, but the limp would not be expected to cause arthritis. 

At the Board hearing in March 2013, the Veteran testified that his knees would buckle and give out.  He testified to having weakness and stability issues, that his knees would become loose as the day progressed and that he had fallen a couple of times.  He also testified to using knee braces.  He further testified that he had pain and limited motion.  He said that he could not squat, stoop, climb stairs or ladders, dance, or walk or move long distance.  He also said that the cartilage was torn or rendered.

In an August 2013 letter, Dr. J.M. noted that the Veteran had an antalgic gait and a normal X-ray of the bilateral knees in June 2013.

An August 2013 letter from Dr. D.M. noted tenderness and pain of the bilateral knees.  Dr. D.M. further wrote that X-rays showed mild, if any, degenerative changes and the Veteran was given Reaction knee braces and injected with Lidocaine and Depo-Medrol.
 
In December 2013 the Veteran was afforded another VA examination.  He reported knee pain that was worse with movement, weight-bearing, and going up and down steps.  He also stated he used a cane for walking long distances, although the examiner noted this is due to an unrelated hip issue and that clinical instability of the knee was not found.  The Veteran continued to report locking up, popping, cracking, and a constant dull pain.

On examination, the Veteran's right knee had zero to 110 degrees of flexion with pain at 110 degrees.  His left knee had zero to 100 degrees of flexion with pain at 100 degrees.  Bilateral knees extended to zero degrees with pain at zero degrees.  Repetitive use testing resulted in a limitation for range of motion in the right knee with zero to 100 degrees of flexion.  Factors contributing to functional loss were less movement than normal and pain on movement for bilateral knees, and swelling in the right knee.

Right knee muscle strength during knee flexion was 5/5 and left knee muscle strength during knee flexion was 4/5.  Right knee muscle strength during knee extension was 5/5 and left knee muscle strength during knee extension was 4/5.  There was bilateral knee pain to palpation.  No clinical instability was noted.  The examiner noted regular use of bilateral knee braces, and occasional use of a cane for increased stability.  X-rays show mild bilateral medial femoral tibial joint space narrowing.

In a December 2013 statement, the Veteran reported pain and an abnormal gait that affected his back and posture.  He also reported needing knee braces and a cane to walk.  He described the pain as being so great that it woke him up at night.  He further described his daily activities as sitting at work and at home.  Statements from the Veteran's friends and family have conveyed similar symptoms.

Analysis

As early as November 4, 2008, when the Veteran presented for a bilateral knees consult and to establish care he exhibited symptoms supportive of a 20 percent rating.

The right and left knee patellofemoral pain syndrome has been manifested by symptoms approximating  malunion of the tibia and fibula with moderate knee disability characterized by painful limitation of motion, locking, buckling, swelling, abnormal gait and slight instability, without ankylosis or dislocation of the semilunar cartilage.  Such symptomatology more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5262.  

A higher rating of 30 percent under Diagnostic Code 5262 is not warranted, as the evidence does not demonstrate a malunion of the tibia and fibula, with a marked knee disability.  Throughout the appeal period the Veteran's right and left knee patellofemoral syndrome has been characterized by flexion not worse than 100 degrees and extension to 0 degrees, muscle strength of knee flexion not worse than 4/5 and muscle strength of knee extension not worse than 3/5, normal joint stability, no evidence or history of recurrent patellar subluxation, no "shin splints", stress fractures, chronic exertional compartment syndrome, meniscal conditions, or scars, and a history of radiology exams finding mild bilateral medial femoral tibial joint space narrowing with otherwise normal bilateral knees.  

The Veteran may not be assigned separate ratings under both Diagnostic Code 5257 (instability) and Diagnostic Code 5262 (malunion of the tibia/fibula).  First, examinations have consistently shown no instability or subluxation.  The Veteran has made subjective reports that indicate instability, but this is not consistent with the findings on objective testing on examinations or the opinions of the medical professionals; hence the weight of the evidence is against finding that there is instability or subluxation warranting a compensable rating under Diagnostic Code 5257.

In addition, Diagnostic Code 5262 contemplates all knee disability and a separate rating under Diagnostic Code 5257 would constitute prohibited pyramiding.  38 C.F.R. § 4.14.

Under Diagnostic Code 5262, 10, 20, and 30 percent disability ratings are assigned for malunion of the tibia and fibula with slight, moderate, and marked "knee or ankle disability," respectively.  38 C.F.R. § 4.71a.  A 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace. Malunion is "union of the fragments of a fractured bone in a faulty position." Dorland's Illustrated Medical Dictionary 1115 (31st ed. 2007).  Nonunion is the "failure of the ends of a fractured bone to unite."  Id. at 1309.  Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening.  See S. Terry Canale & James Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012).  Symptoms may include ankle, knee, or back pain, gait disturbances, and a cosmetically unacceptable deformity.  Id.  A malunited fracture may also impair function and interfere with proper balance or gait in the lower extremities.  Id. at 2971. 

Looking to the plain meaning of the terms used in the rating criteria, "disability" is defined as "incapacity or lack of ability to function normally" that may be either physical, mental or both, including anything that causes such incapacity.  Dorland's Illustrated Medical Dictionary at 533.  Thus, the requirement of knee or ankle "disability" under Diagnostic Code 5262 is broad enough to encompass symptoms including limitation of motion due to pain as well as instability and locking.  The Court has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Further "impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent."  Dorland's Illustrated Medical Dictionary at 936.  Thus, the requirement of knee or ankle "disability" under Diagnostic Code 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, swelling, and instability. The other requirement under Diagnostic Code 5262 is that there be malunion or nonunion of the tibia and fibula. 

The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14.  The Veteran's knee disability has been manifested by malunion/nonunion with instability, and painful limitation of motion, locking, buckling, swelling, and abnormal gait.  If instability is rated under Diagnostic Code 5262 as a symptom, then, to avoid pyramiding, the separate rating for instability under Diagnostic Code 5257 could not be granted, as to do so would compensate the Veteran twice for the overlapping symptomatology of instability.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

Finally, the Board has considered whether the Veteran may be entitled to any other separate compensable disability ratings.  The Veteran has not had a compensable level of limitation of extension or flexion; even with consideration of functional factors as required by 38 C.F.R. § 4.40, 4.45.  Diagnostic Codes 5260, 5261.  

The Veteran has not undergone removal of the semi-lunar cartilage nor is it dislocated.  Hence separate ratings under Diagnostic Codes 5258 or 5259 are not warranted.  In addition any locking or effusion is contemplated by the rating under Diagnostic Code 5262.  Further, range of motion testing reflects that the Veteran is not entitled to a compensable disability rating for painful flexion and/or extension, even considering painful limitation of motion with flare-ups of pain.  There is also no indication of compensable scarring resulting from any left knee surgery. As such, no additional separate compensable rating is warranted for any disability stemming from the service-connected left and right knee patellofemoral pain syndrome.

In addition, because the Veteran is in receipt of more than the minimum compensable rating; the provisions of 38 C.F.R. § 4.59 (2016); could not serve as a route to an increased rating.  Vilfranc v. McDonald, 2017 WL 57175, -Vet. App.-, (No. 15-0904).


Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left and right knee patellofemoral syndrome are contemplated by the schedular criteria set forth in Diagnostic Code 5262.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left and right knee patellofemoral syndrome, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2016).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor does the record otherwise suggest, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).


TDIU

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show the Veteran's service connected disabilities cause unemployability.  The evidence of record reflects that since January 2009, the date VA received the Veteran's claim, the Veteran has been employed, and there is no evidence this employment has been marginal.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An increased rating of 20 percent for right knee patellofemoral syndrome is granted.

An increased rating of 20 percent for left knee patellofemoral syndrome is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


